CONNOR, Justice,
dissenting in part.
I agree with most of the majority opinion. I disagree as to the holding concerning the award for costs and attorney’s fees to the bank.
We should not set aside the superior court’s award for costs and attorney’s fees to the extent that those items are related to the contract, negligence, and defamation claims. As to those claims, I agree with the bank that its application for costs and fees as a prevailing defendant should not be regarded as the “commencement or the continuation of any court or other proceeding against the debtor” within the meaning of Bankruptcy Rule ll-44(a). These claims were brought by the debtor, not against him. The denial of these claims was quite proper. The award of costs and attorney’s fees is merely a concomitant of the denial of those claims.
*615The order of the bankruptcy court made it clear that the bank was by law precluded from enforcing its judgment until the resolution of the Chapter XI proceedings. Thus I find nothing in the award of costs and attorney’s fees which in any way frustrates the purposes underlying the bankruptcy laws.
I would simply remand the costs and attorney’s fees question for a determination of how much of the $14,000 award was attributable to the three claims in question.